Citation Nr: 1751966	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  17-11 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Milwaukee Pension Management Center in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to dependency and indemnity compensation (DIC) pursuant to 
38 U.S.C.A. § 1318.

2.  Entitlement to death pension (survivor's pension).

(The issues of entitlement to an increased rating for depressive disorder and entitlement to total rating for compensation purposes based on individual unemployability are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Chisholm Chisholm & Kilpatrick, Attorneys

ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1958 to May 1961 and October 1961 to August 1962.  The Veteran died in August 2015 and the appellant is the Veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that in its May 2016 rating decision, the RO denied entitlement to Dependency and Indemnity Compensation under 38 U.S.C. 1318 and for service connection for cause of death.  However, in her November 2015 application, the appellant indicated she was not applying for entitlement to service connection for cause of death.  In a February 2016 letter, the appellant's attorney clarified that the appellant was not pursing a claim for entitlement for cause of death.  Moreover, the July 2016 notice of disagreement again clarified that the appellant was seeking entitlement to Dependency and Indemnity Compensation under 38 U.S.C. § 1318, and in the alternative, survivor's pension.  The September 2017 statement of the case correctly adjudicated the issues currently before the Board.


FINDINGS OF FACT

1.  The Veteran was not continuously rated as totally disabled for a period of 10 years or more immediately preceding his death, nor did he have a disability that was continuously rated as totally disabling for a period of not less than 5 years from the date of his discharge from service.

2.  The Veteran did not serve during a period of war. 


CONCLUSIONS OF LAW

1.  The criteria for DIC benefits under 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2017).

2.  The criteria for entitlement to death pension benefits have not been met.  
38 U.S.C.A. §§ 101, 103, 1503, 1521, 1541, 5110 (West 2014); 38 C.F.R. §§ 3.2, 3.3, 3.23 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in January 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Neither the appellant nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will address the merits of the claims.

II.  DIC pursuant to 38 U.S.C.A. § 1318

With respect to claims for DIC benefits under 38 U.S.C.A. § 1318, VA shall pay benefits to a veteran's surviving spouse in the same manner as if the veteran's death were service connected, so long as the veteran did not die due to his own willful misconduct and certain requirements are met.  See 38 U.S.C.A. § 1318; 38 C.F.R. 
§ 3.22.  Specifically, the veteran must have been in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability that was continuously rated as totally disabling for a period of ten or more years immediately preceding his death, or that was continuously rated as totally disabling for a period of not less than five years from the date of the veteran's discharge or release from active duty; or, the veteran must have been a former prisoner of war (POW) with a service-connected disability that was continuously rated as totally disabling for a period of not less than one year immediately preceding his death.  See 38 U.S.C.A. § 1318(a)-(b); 38 C.F.R. § 3.22(a). 

In the instant case, the Veteran served on active duty from June 1958 to May 1961 and from October 1961 to August 1962.  At the time of the Veteran's death in August 2015, he was in receipt of compensation for a service-connected disability.  Specifically, the Veteran was in receipt of compensation for depressive disorder, rated as 70 percent disabling, and right total knee arthroplasty rated as 30 percent disabling.  The Veteran's combined disability rating at the time of his death was 80 percent.  However, the Veteran was not in receipt of compensation at the time of his death for a service-connected disability that was continuously rated as totally disabling for a period of ten or more years immediately preceding his death, or that was continuously rated as totally disabling for a period of not less than five years from the date of his discharge or release from active duty.  Additionally, the Veteran was not a former POW. 

The Board is sympathetic to the appellant, and the denial of this claim does not in any way diminish the Veteran's service.  Nevertheless, entitlement to DIC benefits under 38 U.S.C.A. § 1318 is based upon specific and unambiguous requirements that have not been met in the instant case, and the Board is constrained to follow specific provisions of law.  See 38 U.S.C.A. § 7104(c); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As the Board is without authority to grant the instant claim, it must be denied.  See 38 U.S.C.A. §§ 1318, 7104; 38 C.F.R. § 3.22.

III.  Death Pension

Basic entitlement to VA nonservice-connected death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime); or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4). 

Whether a veteran's service includes wartime service is a matter of law.  The term "period of war" is currently defined by statute, and among other periods it encompasses the Korean conflict and the Vietnam era.  38 U.S.C.A. § 101(11).  The Korean conflict is defined as the period beginning June 27, 1950, and ending on January 31, 1955.  38 U.S.C.A. § 101(9); 38 C.F.R. § 3.2(e).  The Vietnam era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, for veterans who served in the Republic of Vietnam during that period.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. § 3.2(f).  In all other cases, the wartime period for the Vietnam era is defined as beginning on August 5, 1964, and ending on May 7, 1975.  38 U.S.C.A. § 101(29)(B); 38 C.F.R. § 3.2(f). 

The threshold issue to initially address in any pension case is whether the Veteran had the requisite period of wartime service.  If that issue is answered in the affirmative, the additional issues of net worth and income requirements will then be addressed.  However, if the Veteran did not have the requisite wartime service, there is no need to proceed further, or to address any other related issue.

A review of the Veteran's military personnel records indicates that he served honorably on active duty from June 1958 to May 1961 and from October 1961 to August 1962.  Service department records show that the Veteran served in Germany, but there is no evidence that the Veteran served in the Republic of Vietnam.  There is also no evidence to show that he had any other military service, and the appellant has not alleged that there were any additional periods of service. 

Based on service department evidence, the Veteran's periods of active service did not fall within a period of war.  The period of war for the Korean conflict ended on January 31, 1955 (see 38 C.F.R. § 3.2(e)), and the period of war for the Vietnam Era began August 5, 1964, for veterans who did not have service in Vietnam prior to that date (see 38 C.F.R. § 3.2(f)).  As such, the appellant does not meet the threshold criteria for basic eligibility for nonservice-connected death pension benefits.  38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3.  Under these circumstances, the Board finds that the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As indicated above, while the Board sympathizes with the appellant, the Board is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. § 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).



ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.

Entitlement to death pension benefits is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


